IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-50926
                         Summary Calendar



ROBERT F NAYLOR, III

                Plaintiff - Appellant

     v.

RONALD COLVIN; ET AL

                Defendants

RONALD COLVIN, Individually and in his Official Capacity

                Defendant - Appellee

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-98-CV-435-H
                       --------------------
                           June 14, 2000

Before KING, Chief Judge, and POLITZ and DENNIS, Circuit Judges.

PER CURIAM:*

     Robert F. Naylor, III, (“Naylor”), acting pro se, appeals

the district court’s summary-judgment dismissal of his suit

against Ronald Colvin (“Colvin”), an official in the United

States Customs Service (“Customs Service”).   Naylor argues that

the district court erred in dismissing his 42 U.S.C. § 1985(3)

claim without reopening discovery and in dismissing his claim

under Bivens v. Six Unknown Named Agents of Fed. Bureau of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-50926
                                -2-

Narcotics, 403 U.S. 388 (1971), on the basis of qualified

immunity.

     Naylor asserts that the statement in his response to the

defendants’ motion for dismissal or for summary judgment

regarding his need for discovery was a request for a continuance

to allow discovery.   However, Naylor’s statement was made moot by

his subsequent agreement to the abatement of discovery until

further order of the court.    Thus, the district court did not err

in failing to reopen discovery prior to granting summary judgment

on Naylor’s § 1985(3) claim.

     Naylor contends that his Bivens claim should be analyzed as

though he had been a government employee.    By his own admission,

however, Naylor was neither a government employee nor an

independent government contractor; rather, he was the employee of

an independent government contractor.     Naylor’s relationship with

the Customs Service was not analogous to an employment

relationship, as Naylor’s actual employer was interposed between

the parties, and his allegedly restricted speech was not a mere

workplace grievance, as it did not relate to the employment

relationship from which he was terminated.     See Blackburn v. City

of Marshall, 42 F.3d 925, 932-34 (5th Cir. 1995).    This case is

therefore not subject to review under the framework for analyzing

a free speech-retaliation claim by a government employee or

contractor.   See id.; see also Board of County Comm’rs, Wabaunsee

County, Kan. v. Umbehr, 518 U.S. 668, 675, 686 (1996).

     Even outside the employment or contractual relationship

context, the Government may not deny a valuable government
                            No. 99-50926
                                 -3-

benefit to a person on a basis that infringes his

constitutionally protected interest in freedom of speech.    See

Blackburn, 42 F.3d at 931, 934.    However, Naylor has failed to

allege that he was denied any government benefit in retaliation

for his alleged statements regarding problems with the

CargoSearch unit.    Accordingly, Naylor did not allege a violation

of his constitutional rights, and Colvin was entitled to

qualified immunity.    See Petta v. Rivera, 143 F.3d 895, 899-900

(5th Cir. 1998).    The district court did not err in granting

Colvin summary judgment on the Bivens claim.

     AFFIRMED.